DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 04/01/2021. Claims 1, 2, 4-7, 9-12, 14-16, and 18-20 are pending and have been examined.
Any objection/rejection not mentioned in this OA has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments and Amendments
With respect to the 35 USC 103 rejections, the Applicant has amended the independent claims 1, 11, and 20 with the limitations from previously recited claims 3 and 13 and further added the new limitation of “wherein the boundary analyzer is a neural network trained on phrases associated with an end of conversation”. Hence, this newly added limitation cause Applicant’s arguments to be moot in view of new grounds for rejection. Hence, a new reference has been applied to teach these limitations.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0035] as filed “neutral” should be “neural”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 20 recites the limitation “the first semantic end" in line 4 of the 1st limitation.  There is insufficient antecedent basis for this limitation in the claim. Further, the next line notes “determining a first semantic end of the first segment” which should be modified based on the correction of the antecedent as noted above.
Claims 2, 4-7, 9-10, 12, 14-16, and 18-19 are further rejected for being based on an indefinite base claim.
 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10-12, 14-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galley et al. (“Discourse Segmentation of Multi-Party Conversation”) in view of Nishizawa (US 6,537,325) in view of Maas (US 10,854,192).
As to claim 1, Galley teaches a boundary of a conversation, comprising: 
obtaining a property of at least one of a first segment of electronic text and a second segment of electronic text in a segment set (see sect. 5.2, where cue phrases, silences, overlaps, and speaker change information is obtained with respect to each utterance , see sect. 5.1, 1st paragraph), the segment set including a plurality of segments that belong to at least one conversation in electronic text, the second segment occurring after the first segment (see Figure 2, where in the conversations of a meeting, each segment which is determined based on each vertical line, where each segment occurs time-wise as they appear), wherein obtaining the first semantic end of the first segment comprises: determining the first semantic end of the first segment by analyzing the first segment with a boundary analyzer, wherein the boundary analyzer is trained on phrases associated with an end of a conversion (see sect 5.2, Cue phrases section where cue-phrases are auto extracted based on analyzed meeting information  st paragraph where classifier is a function of the local features such as cue phrases);
a first semantic end of the first segment (see sect 5.2, cue phrase, where cue phrase determined to determine topic boundary)
determining, based on the property, a boundary feature of at least one of the first segment and the second segment, the boundary feature indicating that there is a boundary of a conversation after the first segment (see sect. 5.1, where topic boundary determined between utterance based on features).  
computing a time gap between a first end time of the first segment and a second start time of the second segment (see sect 5.2, Silences section, where gaps are silences which are monitored and see Table 4, Table, 5, where silence is measured and see sect 5.4, where rules determined based on SIL exceeding a threshold);
determining that the time gap exceeds a second predetermined threshold (see Table 5, where if SIL exceeds threshold then decision is YES); in response to determining that the time gap exceeds the second predetermined threshold, determining that the start boundary feature indicates that the second segment includes the start of the second conversation (see sect. 5.4, where Yes decision relates to topic shift detected);
However, Galley does not specifically teach merging one or more successive segments based on the boundary feature of a single segment; generating a concise segment summary based on the boundary features of the merged one or more successive segments; and displaying the generated concise segment summary, of the one or more successive segments, based on the boundary features of the conversation in electronic text.

generating a concise segment summary based on the boundary features of the merged one or more successive segments (see col. 6, lines 32-60, which is part of the text analysis, see col. 5, lines 33-35 and see col. 5, lines 20-25, where summarization is performed based on the text analysis); and 
displaying the generated concise segment summary, of the one or more successive segments, based on the boundary features of the conversation in electronic text (see col. 5, lines 27-29, display of the summarized text on display device).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the boundary detection as taught by Galley with the no boundary as a result as taught by Nishizawa in order to provide improved documentation support and to provide an easy to use tool for the user to determine summarized information (see Nishizawa col. 2, lines 18-43).
However, Galley in view of Nishizawa does not specifically teach wherein the boundary analyzer is a neural network trained on phrases associated with an end of a conversation. 
Maas teaches wherein obtaining the first semantic end of the first segment by determining a first semantic end of the first segment by analyzing the first segment with a boundary analyzer (see col. 24, lines 51-67, trained machine learning model used in 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the boundary analyzer as taught by Galley in view of Nishizawa with the NN based boundary analyzer as taught by Maas in order to prevent the need for significant bandwidth and networking resources, sending all captured information to a remote device and also when no commands are issued (see Maas col. 2, lines 20-30).
As to claims 11 and 20, apparatus claim 11 and 20 and method claim 1 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claims 11 and 20 are similarly rejected under the same rationale as applied above with respect to method claim. Galley inherently teaches a computer with inherent memory (see sect. 6 conclusion where topic shifts are automatically extracted and see cue phrase sect 5.2 which also speaks of automatic extraction).

	As to claim 2 and 12, Galley in view of Nishizawa in view of Maas teach all of the limitations as in claim 1 and 11 above,
Furthermore, Galley teaches wherein obtaining the property comprises obtaining at least one of: a first start time of the first segment (See sect. 3, 1st paragraph, start st paragraph, end time), a first time duration of the first segment, a first size of the first segment, a first mandatory end of the first segment, a second start time of the second segment (See sect. 3, 1st paragraph, start time with respect to each conversation turn), a second end time of the second segment(see sect. 3, 1st paragraph, end time with respect to each conversation turn), a second time duration of the second segment, a second size of the second segment, a second mandatory start of the second segment, and a second semantic start of the second segment (see sect 5.2, cue phrase, where cue phrase determined to determine topic boundary and see table 3).  
	
As to claim 4 and 14, Galley in view of Nishizawa in view of Maas teach all of the limitations as in claim 2 and 12, above.
Furthermore, Galley teaches wherein obtaining the second semantic start of the second segment comprises: determining the second semantic start of the second segment by analyzing the second segment with a boundary analyzer, wherein the boundary analyzer is trained on phrases associated with a start of a conversion (see sect 5.2, Cue phrases section where cue-phrases are auto extracted based on analyzed meeting information  as shows in table 3, and see sect 5.1, 1st paragraph where classifier is a function of the local features such as cue phrases).

As to claim 5 and 15, Galley in view of Nishizawa in view of Maas teach all of the limitations as in claim 1 and 11 above,
 wherein obtaining the second semantic start of the second segment comprises: determining an end boundary feature of the first segment based on a semantic end of the first segment (see sect 5.1, 1st paragraph where classifier is a function of the local features such as cue phrases and see table 3, where boundary information is based on cue phrase words).

As to claim 6 and 16, Galley in view of Nishizawa in view of Maas teach all of the limitations as in claim 1 and 11 above,
Furthermore, Galley teaches wherein determining the boundary feature comprises at least one of: determining a start boundary feature based on a semantic start of the second segment (see sect 5.1, 1st paragraph where classifier is a function of the local features such as cue phrases and see table 3, where boundary information is based on cue phrase words).; determining the start boundary feature based on a mandatory start of the second segment; determining the start boundary feature based on a first end time of the first segment and a second start time of the second segment; and determining the start boundary feature based on a first size of the first segment and a second size of the second segment, wherein the start boundary feature indicates that the second segment includes a start of a second conversation.  

As to claim 10 and 19, Galley in view of Nishizawa in view of Maas teaches all of the limitations as in claim 1 and 11.

Nishizawa does teach in response to the boundary feature indicating that there is no boundary of a conversation between the first segment and the second segment, merging the first segment with the second segment (see [0028], where if boundary (see Figure 6 and col. 6, lines 32-50, where if certain words cause change in topic and therefore are considered boundaries between significance paragraphs, otherwise as per claims certain words indicate continuation in topic and non-boundary and considered as part of same paragraph).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the boundary detection as taught by Galley with the no boundary as a result as taught by Nishizawa in order to provide improved documentation support and to provide an easy to use tool for the user to determine summarized information (see Nishizawa col. 2, lines 18-43).
	

Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Galley in view of Nishizawa, in view of Maas as applied in claims 1 and 11, above and further in view of Zechner (“Automatic Generation of Concise Summaries of Spoken Dialogues in Unrestricted Domains”, 2001).
As to claim 9 and 19, Galley in view of Nishizawa in view of Maas teaches all of the limitations as in claim 1 and 11.

	Zechner does teach in response to the boundary feature indicating that there is a boundary of a conversation between the first segment and the second segment, generating a summary of a first conversation based on the first segment (see sect. 5.1, where summarization is based on the components as shown, including sentence boundary detection, topical boundaries and see sect 5.4, where sentences are raked and selected based on topical relevance of the dialogue, where Galley teaches sect. 5.1, where topic boundary determined between utterance based on features).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the boundary detection as taught by Galley in view of Nishizawa in view of Maas with the summarization as a result as taught by Zechner in order to automatically create summaries for open domain spoken dialogues with trainable components (see Zechner, sect. 7, 3rd full paragraph). 

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the prior art either alone or in combination thereof teaches the limitations as recited in claim 7, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        


05/11/2021